 1
 2
 3
                                                                        FiL.Ev
 4                                                           CLERK, U.S. DIS ~ ~=''~T COURT

 5
                                                                   NOV - 5 2018
6
                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                           BY          ~          DEPUTY
 7

 g
                 IN THE LTI~IT'ED STATES DISTRICT COLTR~'
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                            Case No. CR 15-574-R
     UNITED STATES OF AMERICA,
13                                            ORDER OF DETENTION
                     Plaintiff,
14                                             Fed. R. Crim. P. 32.1(a)(6);
                     u                         8 U.S.C. § 3143(a)(1)]
15
     LIZBETH A. ANZO,
16
                     Defendant.
17
18
19
20                                            I.
21         On November 5, 2018, Defendant appeared before the Court for initial
22   appearance on the petition for revocation or supervised and warrant for arrest that
23   was issued in this matter. Carlos Iriarte from the Indigent Defense Panel was
24   appointed to represent Defendant. Defendant submitted to detention.
25
26                                                 II.
27
  1             Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §
 2        3143(a)following Defendant's arrest for alleged violations) of the terms of
 3 !, Defendant's ❑probation / ~ supervised release,
 4 '~,          The Court finds that
  S             A.      ~      Defendant has not carried his burden of establishing by clear
 6 '~ and convincing evidence that Defendant will appear for further proceedings as
 7 ~ required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
 8'            ~ allegations in the petition: defendant filed to report change in
 9                   residence, failed to participate in outpatient substance abuse treatment,
10                   failed to submit to random drug testing and admitted use of
1 1 !I,              amphetamines in November 2016
12                   D Defendant absconded from supervision
13              B.      ~     Defendant has not carried his burden of establishing by clear
14              and convincing evidence that Defendant will not endanger the safety of any
15              other person or the community if released [18 U.S.C. § 3142(b-c)]. This
16              finding is based on:
17                   ❑
                     X allegations in the petition (see above)

18                   ~ criminal history includes revocations of probation
19
20                                                III.
21              IT IS THEREFORE ORDERED that the defendant is remanded to the
22        custody ofthe U.S. Marshal pending further proceedings in this matter.
23
          Dated: November 5, 2018
24
                                                           /s/
25
                                                      ALKASAGAR
26                                                UNITED STATES MAGISTRATE JUDGE
27
28

                                                    2
